Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 1, 2019

                                      No. 04-19-00488-CV

                                        Robert DUNLAP,
                                           Appellant

                                                v.

                                        Charles TROIS,
                                           Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-CI-00955
                        Honorable Mary Lou Alvarez, Judge Presiding


                                         ORDER

        On October 16, 2019, this court ordered the appellant to provide written proof by October
28, 2019 that he has properly requested the record from the court reporter and that he has either
paid the reporter’s fee or is entitled to appeal without paying the reporter’s fee. On October 28,
2019, appellant filed a response, stating he has requested the record and submitted payment to
the court reporter. Accordingly, the court reporter, Delcine M. Benavides, is ORDERED to file
the reporter’s record in this court by December 2, 2019.



                                                     _________________________________
                                                     Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2019.


                                                     ___________________________________
                                                     LUZ ESTRADA,
                                                     Chief Deputy Clerk